DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Status of Claims
This Office action is in response to the amendment filed on August 1, 2022.  Claims 9-11, 13, 15, 27-31 and 33 have been amended.  Claims 12, 14, and 16 have been cancelled. No new claims have been added. Thus, claims 9-11,13,15 and 25-33 are pending.


Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C. § 103, filed August 1, 2022 have been fully considered, but they are not persuasive.
Applicant argues that the PAR of Kotecha never mentions the identifier of the base station accessed by the UAV, and discloses transmitting the commands to all the base stations, rather than transmitting the commands only to the base station accessed by the UAV, as recited in the amended independent claims of the present application.
Examiner respectfully disagrees with Applicant and opines that Kotecha sufficiently teaches utilizing an “identifier” as claimed.   While Examiner acknowledges that in some implementations, a particular command may be broadcast commands (paragraph [0036]) that dispatch commands to all UAV’s, Kotecha further discloses “In other situations, a UAV command may be a command that is specified for a particular UAV”, whereby “alternatively or additionally, the command may be transmitted as a unicast command that is separately transmitted to each of the identified UAV” (paragraph [0041]), in contrast to a multi-cast command such as a broadcast type command, whereby it would have been obvious to one of ordinary skill at the time of Applicant’s filing date to know that a “hand-off” in cellular networks would require a unique identifier to differentiate transmitting (sending) a unicast command (data) from a current target base station and associated mobile device, such as for example, a UAV equipped with an LTE module, to a next base station and associated mobile device to perform a forwarding (dispatching) a unicast command, therefore the rejection under U. 35 U.S.C. 103 has been redressed and articulate below.


Claim Objections
Claims 9-10, 13, and 15 are objected to because of the following informalities:
Claim 9, line 10, should be changed to:
send a first control information …
Claim 9, line 13, should be changed to:
path, and receive an identifier, …
Claim 9, line 15, should be changed to:
		send a second control information …
Claim 10, line 10, should be changed to:
receive a first control information …
Claim 10, line 11, should be changed to:
send a page signaling …
Claim 10, line 18, should be changed to:
directly send a second control information …
Claim 13, line 6, should be changed to:
receive a paging signaling containing a first control information …
Claim 13, line 12, should be changed to:
receive a second control information …
Claim 15, line 6, should be changed to:
receive a paging signaling containing a first control information …
Claim 15, line 17, should be changed to:
receive a second control information …

Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13, 15, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (US-20160371987-A1) in view of Takács (US-20200154426-A1).

	Regarding claim 9, Kotecha teaches a device for controlling an Unmanned Aerial Vehicle (UAV), applied to a controller (see Kotecha, Abstract, figure 2, paragraphs 13, and 18-20, regarding environment 200, a control system and method for controlling UAV’s 210 via base stations 220 that are connected to a (wireless) access network 230 facilitated by a command and control gateway 240 and UAV operators 250) and comprising: a processor (see Kotecha, figure 8, regarding processor 820); and memory storing a set of instructions executable by the processor (see Kotecha, figure 8, memory 830).
	Kotecha does not teach wherein the processor is configured to: report a flight path of a UAV to a core network through a base station accessed by the controller, to enable the base station accessed by the controller to obtain information about base stations covered by the flight path from the core network.
	However, Takács remedies this shortfall by teaching a method of optimization of radio resource allocation based on unmanned aerial vehicle flight path information, whereby “the method comprises receiving flight information describing a flight path for the UAV; determining a set of network resources for the UAV based on the flight information” (see Takács, Abstract, figure 7, paragraphs 7-8, 44, and 72-73, regarding a flight path of a UAV traversing a set of cells in a wireless network)
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the device to control an UAV of Kotecha to further comprise the method of determining a set of network resources for an UAV based on the flight (path) information of Takács because this would be an improvement to the operational efficiency of remotely controlling an UAV by mitigating signaling load and latency of the wireless coverage of the tracking area, and therefore modified Kotecha teaches wherein the processor is configured to: report a flight path of a UAV to a core network through a base station accessed by the controller, to enable the base station accessed by the controller to obtain information about base stations covered by the flight path from the core network (see Takács, Abstract, paragraphs 48 regarding UAV operator 106 may transmit (report) a proposed flight plan (information) to the USS (UAV Service Supplier) 124 of UTM system 100A (core network component) and “Following receipt of flight information describing a flight path of the UAV 104, operation 604 may identify, based on the flight information, network cells 110 (base stations) in a wireless network 108 that are along the flight path of the UAV 104”); send first control information to the base station accessed by the controller, to enable the base station accessed by the controller to send paging signaling containing the first control information to the base stations covered by the flight path (see Kotecha, Abstract, figure 2, paragraphs 13, 18-21, and 23-24, regarding command and control gateway 240 of access network 230 (core network), via base stations 220, dispatching “commands (control information) that allow UAV operator 250 to control the speed, direction, and height of UAVs 210”, whereby, for example, the operation of the command control gateway 240 of access network 230, for example, is optimized by the methods of Takács, whereby it would have been obvious to one of ordinary skill in the art to know that an identifier of a cell(tower)/base-station) would be required for sending a paging signaling containing control information to reach a desired target cell(tower)/base-station), and receive a identifier, sent by a base station accessed by the UAV, of the base station accessed by the UAV; and send second control information to the base station accessed by the controller, to enable the base station accessed by the controller to directly send the second control information to the base station accessed by the UAV according to the identifier (see Kotecha, paragraphs 36 and 41, regarding “In other situations, a UAV command may be a command that is specified for a particular UAV”, whereby “alternatively or additionally, the command may be transmitted as a unicast command that is separately transmitted to each of the identified UAV”, in contrast to a multi-cast command such as a broadcast type command, whereby it would have been obvious to one of ordinary skill at the time of Applicant’s filing date to know that a “hand-off” in cellular networks would require a unique identifier to differentiate transmitting (sending) a unicast command (data) from a current target base station and associated mobile device, such as for example, a UAV equipped with an LTE module, to a next base station and associated mobile device to perform a forwarding (dispatching) a unicast command, exemplary of directly sending control information to a base station accessed by the desired target UAV).

Regarding claim 25, modified Kotecha teaches the device of claim 9, including wherein the processor is further configured to: report the flight path to the base station accessed by the controller through a cellular network (see Kotecha, figures 1-2, paragraphs 13, 15, and 20 regarding “communications with the UAV may be performed through a wireless network, such as a wireless cellular network” with “base stations 220 (that) may include base stations for a wireless cellular network (for example, access network 230). Each base station 220 may include one or more radio transceivers to provide wireless connections to mobile devices (such as UAVs 210, whereby it is well known in the art that a cellular network utilizes an X2 interface and an S1 interface, for cell(tower)/base-station to cell(tower)/base-station communication, and cell(tower)/base-station to EPC’s (Evolved Packet Cores) communication, respectively).
Furthermore, it would have been obvious to one of ordinary skill in the art at the tile of Applicant’s filing to know that a mobile device in a cellular network, with limited and finite power source, such as a cell phone, optimizes power consumption by idling until receiving a call via a paging signaling, then transition to a connected state in order to communicate, that applying this same feature to a UAV operating in a cellular network would also benefit by conserving power resulting in similar operational efficiency (mitigating power consumption) for any mobile device. 

Regarding claim 30, modified Kotecha teaches a UAV system comprising the device according to claim 9, including wherein the system is configured to send the paging signaling containing the first control information and the second control information to the UAV for the UAV to execute, to rapidly locate and control the UAV (see Takács, Abstract, paragraphs 7-8, 48, 72-73, and 82 regarding “following determining/identifying (locating) network resources for the UAV 104, operation 608 may reserve the determined network resources across multiple network cells 110”, whereby, for example, reserving enables a high priority traffic, and see Kotecha, paragraphs 13, 15, 20, and 37 regarding  “using high priority traffic may result in a command and control interface with low latency, low jitter, and/or low data error rates. Accordingly, the commands (control information in the paging signaling), which may include real-time commands that are generated based on operating conditions of the UAV, may be guaranteed to arrive quickly (rapidly control) and error-free”).

Regarding claim 31, modified Kotecha teaches the UAV system according to claim 30, including further comprising the base station accessed by the controller, configured to: send the paging signaling containing the first control information to the base stations covered by the flight path, but not to a whole tracking area, to thereby reduce a paging signaling load (see Kotecha, Abstract, figure 2, paragraphs 13, 18-21, and 23-24, regarding command and control gateway 240 of access network 230 (core network), via base stations 220, dispatching “commands (control information) that allow UAV operator 250 to control the speed, direction, and height of UAVs 210”, whereby the operation of the command control gateway 240 of access network 230, for example, is optimized by the methods of Takács and reserves only network cells 110 based on the flight path and not of other cells in the whole tracking area).

Regarding claim 32, modified Kotecha teaches the UAV system according to claim 31, including further comprising the core network, configured to send the information about the base stations covered by the flight path to the base station accessed by the controller (see Takács, paragraphs 7-8, and 28 regarding “UTM system 100A provides flight path information to the 3GPP LCS system 100B and the 3GPP LCS system 100B (core network component) provides (sends) location services (information about base stations covered by the flight path) to the UTM system 100A”, and accessible by a base station accessed by the controller).

Regarding claim 33, modified Kotecha teaches the UAV system according to claim 32, including further comprising the UAV, configured to receive the paging signaling containing the first control information and the second control information from the base station accessed by the UAV, and execute the operations according to the first  control information and the second control information (see Kotecha, Abstract, figure 2, paragraphs 13, 18-21, and 23-24, regarding UAV 210 receiving via command and control gateway 240 of access network 230 (core network), via base stations 220, “commands (control information) that allow UAV operator 250 to control the speed, direction, and height of UAVs 210”, whereby the operation of the command control gateway 240 of access network 230, for example, is optimized by the methods of Takács).

Regarding claim 10-11, and 26-27, independent claim 10 and its dependent claims 11, and 26-27 is a device for controlling an Unmanned Aerial Vehicle (UAV), applied to a base station accessed by a controller is merely a variation of the device for controlling an Unmanned Aerial Vehicle (UAV), applied to a controller of independent claim 9 and its dependent claims 25, and 30-33, whereby the controller can be in communications with a base station and performing the same functions, therefore claims 10-11, and 26-27 are also rejected under 35 U.S.C. 103 for same corresponding rationale as claims 9, 25, and 30-33.

Regarding claims 13, and 28-29, independent claim 13 and its dependent claims 28-29 is a device for controlling an Unmanned Aerial Vehicle (UAV), applied to a base station accessed by a UAV is merely a variation of the device for controlling an Unmanned Aerial Vehicle (UAV), applied to a controller of independent claim 9 and its dependent claims 25, and 30-33, whereby the controller can be onboard a UAV in communications with a base station and performing the same functions, therefore claims 13, and 28-29 are also rejected under 35 U.S.C. 103 for same corresponding rationale as claims 9, 25, and 30-33.

Regarding claim 15, independent claim 15 is a device for controlling an Unmanned Aerial Vehicle (UAV), applied to a UAV is merely a variation of the device for controlling an Unmanned Aerial Vehicle (UAV), applied to a controller of independent claim 9 whereby the controller can be on-board a UAV and performing the same functions, therefore claim 15 is also rejected under 35 U.S.C. 103 for same rationale as claim 9.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is (408) 918-7664. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan  can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

November 14, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661